Citation Nr: 0613474	
Decision Date: 05/09/06    Archive Date: 05/17/06	

DOCKET NO.  05-17 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
VARO in Cleveland, Ohio, that granted service connection for 
PTSD and assigned a 30 percent disability rating, effective 
November 22, 2002.  The veteran has expressed dissatisfaction 
with the 30 percent rating.  

In accordance with the provisions of 38 C.F.R. § 20.900(c) 
(2005), the veteran's appeal has been advanced on the Board's 
docket for good cause shown.  


FINDINGS OF FACT

1.  VA has developed adequate evidence necessary for an 
equitable disposition of the claim at this time.  

2.  Manifestations of the veteran's PTSD include difficulty 
sleeping, nightmares, irritability, and avoidance of 
reminders of combat.  These symptoms are indicative of 
moderate severity.  

3.  The veteran's ability to function has been greatly aided 
by a very supportive wife.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation of 50 
percent, but not more, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2005).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties and Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326 (2005).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  This 
includes notification as to what information and evidence VA 
will seek to provide and what evidence the claimant is 
expected to provide.  38 U.S.C.A. §§ 5102, 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Further, VA must ask the claimant to provide any evidence in 
his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159.  See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in which it was held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  These include:  (1) Veteran's 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the above, the Board notes that the veteran 
was sent a VCAA notice letter in December 2002 regarding his 
service connection claim.  He was informed what evidence and 
information was required to establish entitlement to service 
connection.  Recently, in a letter dated March 31, 2006, the 
RO referred to the Dingess/Hartman case and informed the 
veteran of information with regard to the degree of 
disability and the effective date of his benefit payments. 

The Board notes that all the law essentially requires is that 
the duty to notify is satisfied and that the claimant is 
given an opportunity to submit information and evidence in 
support of his claim.  Once this has been accomplished, all 
due process concerns have been essentially satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  The Board notes that the decision below is 
granting a substantial increase in the disability rating to 
be assigned for the veteran's PTSD.  

Pertinent Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred in or 
aggravated during military service and the residual 
conditions in civil occupations generally.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 4.1 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

The Court has noted that there is a distinction between a 
claim based on the veteran's dissatisfaction with an initial 
rating (claim for an original rating) and a claim for an 
increased rating.  It has indicated that in the case of an 
initial rating, such as in the instant case, separate ratings 
may be assigned for separate periods of time, based on facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Under the general rating formula for mental disorders, a 30 
percent rating is assigned for PTSD when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).  

The next higher rating of 50 percent is provided when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The next higher rating of 70 percent is provided when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (work or 
work-like setting); inability to establish and maintain 
effective relationships.  

The maximum schedular evaluation of 100 percent is provided 
when the PTSD is manifested by total social and occupational 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform chores of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Code 9411 (2005). 

Pertinent case law reveals that in determining whether a 
veteran meets the criteria for a 70 percent evaluation, the 
Board must consider whether the veteran has deficiencies in 
most of the following areas:  Work, school, family relations, 
judgment, thinking, and mood.  See Bowling v. Principi, 15 
Vet. App. 1, 11 (2001).  

Global Assessment of Functioning (GAF) scores are rated on a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richards v. Brown, 9 Vet. App. 266, 267 
(1996), citing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 
4th edition (DSM-IV), page 32. 

A score of 41 to 50 is warranted for "serious symptoms or any 
serious impairment of social, occupational, or school 
functioning."  

A score of 51 to 60 is warranted for "moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."

A score of 61 to 70 is warranted when there are "some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning..., 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  

A score of 71 to 80 is authorized "if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning...."

Analysis

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)  (The Board 
must review the entire record, but does not have to discuss 
each piece of evidence).  Rather, the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 
122, 129 (2000) (noting that the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant).

After a review of the evidence and the pertinent provisions 
of the Rating Schedule set forth above, the Board finds the 
manifestations of the veteran's PTSD most nearly approximate 
the criteria for a 50 percent rating, but do not approximate 
the criteria warranting the assignment of a higher disability 
rating for the veteran's PTSD at any time during the appeal.  

The pertinent medical evidence of record includes the report 
of a comprehensive psychiatric examination accorded the 
veteran by VA in January 2003.  The veteran expressed 
multiple complaints, including nightmares, intrusive 
thoughts, depression, sleep difficulty, startle reaction, 
anger, irritability, and problems with concentrating.  The 
veteran indicated he retired from his job in 1985 after 44 
years of work.  He had been married for more than 50 years to 
the same woman.  Notation was made the veteran had lost most 
of his eyesight due to hemorrhaging of the retina.  Findings 
on mental status examination included appropriate judgment 
with moderate insight.  The veteran admitted to 
hallucinations related to his military experiences.  The 
examiner opined that the veteran "as most senior veterans has 
a tendency to minimize his symptoms feeling there is no help 
at this point in his life."  An Axis I diagnosis was made of 
chronic PTSD.  He was given a GAF score of 48. 

Additional medical evidence includes a report of a 
psychological evaluation accorded the veteran by VA in June 
2003.  The veteran referred to nightmares, intrusive 
symptoms, and avoidance of anything that would remind him of 
his combat experiences.  The veteran indicated that his wife 
was "my strength."  He described his participation in various 
battles during World War II.  It was noted that while the 
veteran had PTSD, he had "very effective coping skills which 
he has employed for about 60 years (staying busy, church, 
family, etc.)."  It was noted that symptoms were currently 
reemerging and becoming troublesome as he had had to slow 
down because of his advancing age (it was noted the veteran 
was 82 at the time of the examination).  It was indicated 
that throughout most of his life, he had coped very well, but 
no longer was able to do so.  He was given an Axis I 
diagnosis of PTSD.  There was no Axis II diagnosis.  He was 
given a current GAF score of 65.  Notation was made of "some 
mild depressed mood, has supportive relationships."  

Additional medical evidence includes a report of a May 2004 
psychological evaluation by VA.  It was indicated the veteran 
was taking medication for sleep.  Complaints included 
depression.  Mental status examination findings were 
essentially unremarkable.  It was indicated that his symptoms 
had not increased, but "in fact, had lessened compared to 
when he was initially evaluated..." in 2003.  It was indicated 
that his GAF score was between 71 and 80.

However, when the veteran was examined by another VA 
psychologist in October 2005, it was indicated that "his 
range of activities had shortened considerably since his last 
exam."  The veteran stated he had no social life anymore and 
rarely left the house except for appointments.  Family 
relations remained "very strong and supportive."  The veteran 
complained primarily of sleep difficulty and nightmares.  He 
stated that medication he was taking for sleep had not helped 
much.  He also indicated that the frequency and intensity of 
intrusive thoughts about his wartime experiences had 
increased.  Notation was also made of irritability.  On 
examination the veteran was described as casually and neatly 
dressed and groomed.  He was attentive and cooperative.  He 
was severely impaired from a visual standpoint, but 
acknowledged some minimal peripheral vision.  He was alert 
and properly oriented.  Attention, concentration, and memory 
appeared to be intact.  Mood was dysthymic, and affect was 
full and appropriate.  Speech was coherent, and thought 
processes were illogical.  There was no evidence of psychotic 
symptomatology.  No psychological testing was administered 
during current examination.  

The examiner stated that the veteran appeared to have had 
some exacerbation of his PTSD symptoms since his last 
examination, especially with reexperiencing intrusive 
thoughts and nightmares.  It was noted the veteran was able 
to manage his life as effectively as he did because of a 
"remarkably stable and supportive marriage."  His symptoms 
were considered to be of "moderate severity," and would, 
"coupled with his physical limitations, be severely limiting 
if it were not for this support."  He was given an Axis I 
diagnosis of PTSD.  There was no Axis II diagnosis.  He was 
given a GAF score of 50.  

After a review of the evidence and the pertinent provisions 
of the Rating Schedule, the Board finds that the 
manifestations of the veteran's PTSD most nearly comport with 
a criteria for a 50 percent rating, but not a higher rating.  
Of primary significance in the Board's analysis is the 
comment from the VA psychologist who examined the veteran in 
October 2005 that without the support of the veteran's wife, 
his symptom picture would be more "severely limiting."  The 
veteran has been taking medication to help him sleep, but he 
has complained that this has not helped much.  While findings 
at the various examinations were not indicative of severe 
impairment, the veteran has expressed a number of complaints 
and he does take medication for his psychiatric symptoms. 

Also, while GAF scores have varied over the period on appeal, 
the Board believes that the medical evidence of record 
appears to support the proposition that the veteran's 
service-connected PTSD has not changed appreciably during the 
period on appeal.  The veteran has been consistent in his 
complaints of sleep difficulty, anger, irritability, 
nightmares, and other symptoms associated with PTSD.  The 
veteran has had to depend on his wife and it appears her 
support has been unwavering during the entire appeal period.  
Accordingly, the Board concludes that a 50 percent rating, 
but not higher, is warranted throughout the initial 
evaluation period.  

There is no showing in the record of disability warranting a 
higher disability rating.  For example, the objective 
evidence does not show deficiencies in most areas due to such 
symptoms as suicidal ideation, obsessional rituals, problems 
with speech, spatial disorientation, neglect of personal 
appearance and hygiene, or difficulty in adapting to 
stressful circumstances, many of the criteria indicative of 
impairment warranting the next higher rating of 70 percent.  
Therefore, the Board concludes that a 50 percent rating, but 
not higher, is warranted throughout the initial evaluation 
period.  


ORDER

A 50 percent rating for PTSD is granted throughout the 
initial evaluation period, subject to the criteria applicable 
to the payment of monetary benefits.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


